Citation Nr: 0731682	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Doug Merritt, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2004, the veteran testified at a hearing before a 
Veterans Law Judge sitting at the RO.  In September 2004, the 
Board remanded the matter for additional evidentiary 
development.

In an October 2005 letter, the veteran was advised that he 
was entitled to an additional Board hearing as the Veterans 
Law Judge who had conducted the April 2004 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2005).  The veteran responded that 
that he wished to attend another Board hearing.

A second Board hearing was held in April 2006 by means of 
video conferencing equipment with the veteran and his 
attorney at the RO, and the undersigned Veterans Law Judge 
sitting in Washington, DC.  38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002).  

Following the hearing, in August 2006, the Board remanded the 
matter to the RO for additional evidentiary development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran's current coronary artery disease is related to 
his elevated cholesterol in service.  


CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, in light of the favorable decision 
below, it is clear that no further development or 
notification action is required.  Neither the veteran nor his 
attorney has argued otherwise.


Background

The veteran's service medical records show that that in 
August 1976, he sought treatment for chest pain, which he 
described as a burning feeling in the mediastinum area.  
Examination was normal and the impression was heartburn.  The 
following month, the veteran complained of chest pain in the 
mornings for the past month.  Examination was again normal.  
The diagnosis was chondritis.  In August 1981, the veteran 
again sought treatment for chest pain.  He reported that he 
smoked one pack of cigarettes daily.  Examination was normal.  
The diagnosis was chest congestion and the veteran was 
advised to return if his symptoms recurred.  The remaining 
service medical records, however, are negative for complaints 
or findings of chest pain.  

The veteran's service medical records also show that blood 
pressure readings taken during service were consistently 
below 140/90, with rare exceptions.  For example, in January 
1980, when the veteran sought emergency treatment after he 
lacerated his right hand on a wall locker, a blood pressure 
reading of 128/100 was noted.  In January 1982, when he 
sought treatment in the emergency room for a laceration on 
his forehead, his blood pressure was 120/94.  In November 
1988, when the veteran sought emergency treatment for burning 
in his eyes, a blood pressure reading of 144/84 was recorded.  

When the veteran underwent a periodic physical examination in 
June 1987, his heart and vascular system were normal and his 
blood pressure was 130/80.  Laboratory testing showed that 
the veteran's cholesterol was 250 mg/dl and his blood sugar 
level was 86 mg/dl.  

At his March 1989 military separation medical examination, 
the veteran reported a history of high blood pressure, but 
denied a history of chest pain or pressure, heart trouble, or 
palpitation or pounding heart.  The examiner elaborated that 
the veteran had reported "HTN - once last week."  
Examination, however, showed that the veteran's heart and 
vascular system were normal and his blood pressure was 
130/82.  

In January 2001, the veteran submitted an original 
application for VA pension benefits, stating that he was no 
longer able to work due to hypertension and heart disease.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from May 2000 to May 2001.  In 
pertinent part, these records show that the veteran was 
diagnosed as having coronary artery disease in November 2000.  
Subsequent clinical records show continued treatment for 
coronary artery disease.

The veteran underwent VA medical examination in March 2001, 
at which he reported that he had been good health until 
August 2000, when he was discovered to have hypertension and 
was prescribed medication.  In November 2000, he began to 
have chest pain and was diagnosed as having coronary artery 
disease.  He underwent an angioplasty with stent placement in 
January 2001.  The diagnosis was heart disease status post 
angioplasty with a left main branch stent.

In a June 2001 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits.  

In October 2002, the veteran submitted a claim of service 
connection for cardiovascular disease, claiming that he had 
been treated for elevated blood pressure and chest pains many 
times during service.  

In support of his claim, the RO obtained VA clinical records, 
dated from May 2001 to October 2004, showing continued 
treatment for coronary artery disease.  Also obtained were 
records from the Social Security Administration showing that 
the veteran had been awarded disability benefits effective in 
January 2001 for coronary artery disease.  

In a March 2004 letter, a private cardiologist noted that the 
veteran had asked him whether the elevated cholesterol 
reading in 1987 was evidence of coronary artery disease in 
service.  The cardiologist indicated that he would not be 
surprised if the veteran had had the beginnings of coronary 
artery disease even at that early stage, although he was 
unable to say conclusively one way or another.  He explained 
that coronary artery disease is well known to be an insidious 
disease that takes many years to develop.  The cardiologist 
indicated that since the veteran had been discovered to have 
high grade stenosis in 2001, it was possible that he had had 
some disease present 10 to 15 years prior to that, although 
he could not be sure.  

In May 2005, the veteran was afforded a VA medical 
examination.  After examining the veteran and reviewing his 
service medical records, the VA physician indicated that she 
could not, without resorting to speculation, say that the 
veteran's coronary artery disease started in service.  In 
reviewing the veteran's medical history, she noted the 
veteran's history of a single episode of high cholesterol of 
250 while in service, but indicated that she could find no 
episodes of elevated blood pressure readings in service.  

The veteran underwent VA medical examination in April 2007.  
After examining the veteran and reviewing his claims folder, 
the examiner concluded that the veteran's symptoms of chest 
pain in service were not consistent with typical cardiac 
symptoms.  She further noted that it was significant that the 
record on appeal was silent for any type of symptoms between 
1981 and 2000.  With respect to the veteran's hypertension, 
she noted that the veteran's service medical records showed 
that his blood pressure was consistently normal, with the 
exception of a few instances when he was seen for urgent 
care, which could cause a transient increase in blood 
pressure.  She noted that a diagnosis of hypertension 
requires consistent blood pressure readings greater than 
140/90.  Therefore, taking into consideration all of the 
evidence, she concluded that the veteran did not have 
hypertension in service.  With respect to his cholesterol, 
the examiner noted that the veteran did have an elevated 
cholesterol level during service, which was most likely 
reflective of ongoing hyperlipidemia.  She indicated that 
hypercholesterolemia has been associated with an increased 
risk of development of coronary artery disease.  Therefore, 
it was her opinion that it was at least as likely as not that 
the veteran's current coronary artery disease is related to 
his elevated cholesterol during service.  She indicated that 
it was not related to the in-service episodes of chest pain 
or the episodes of elevated blood pressure readings.

In a May 2007 letter, a VA cardiologist indicated that after 
examining the veteran and reviewing the claims folder, he had 
concluded that the veteran had had dyslipidemia during 
service and that military physicians had missed the 
opportunity to correct this condition with appropriate 
therapy to reduce his cholesterol.  The VA cardiologist noted 
that dyslipidemia was one of the major contributors to 
developing coronary artery disease.  In the veteran's case, 
adequate therapy and intervention most likely would have 
delayed or reduced the impact of the veteran's current 
coronary artery disease.  The VA cardiologist indicated that 
after interviewing the veteran, it was clear to him that the 
veteran had a strong family history of coronary artery 
disease at an early age; thus, he would have been more 
aggressive in primary prevention for atherosclerosis.  



Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran's seeks service connection for coronary artery 
disease.  As set forth above, the medical evidence of record 
shows that he was not diagnosed as having coronary artery 
disease until November 2000, more than eleven years after his 
separation from active service.  He does not contend 
otherwise.  Rather, the veteran contends that his coronary 
artery disease nonetheless had its inception during service, 
as evidenced by service medical records showing an episode of 
elevated cholesterol in 1987.

In that regard, the Board observes that while coronary artery 
disease was not diagnosed during service or within the first 
post-service year, service connection may be nonetheless be 
granted for a disease diagnosed after service discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, the Board has carefully reviewed the record, with 
particular attention to medical evidence discussing the 
etiology and date of onset of the veteran's coronary artery 
disease.  As discussed above, in a March 2004 letter, a 
private cardiologist indicated that he would not be surprised 
if the veteran had had the beginnings of coronary artery 
disease in service in light of the elevated cholesterol 
reading in 1987, although he was unable to say conclusively 
one way or another.  

This medical opinion is unfortunately speculative; therefore, 
in and of itself, it does not provide the degree of certainty 
required for medical nexus evidence for the purposes of 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992).  However, VA has subsequently obtained two 
additional medical opinions further indicating that it is at 
least as likely as not that the veteran's current coronary 
artery disease is related to his in-service elevated 
cholesterol.  

Specifically, in an April 2007 medical opinion, a VA examiner 
concluded that it was at least as likely as not that the 
veteran's current coronary artery disease is related to his 
elevated cholesterol during service.  Similarly, in a May 
2007 medical opinion, a VA cardiologist indicated that after 
examining the veteran and reviewing the claims folder, that 
he had concluded that the veteran had had dyslipidemia during 
service which was one of the major contributors to developing 
coronary artery disease.  In the veteran's case, he indicated 
that such condition went untreated and that adequate therapy 
and intervention most likely would have delayed or reduced 
the impact of the veteran's current coronary artery disease.  

The Board has reviewed the remaining evidence of record and 
notes that it contains no medical opinion contradicting the 
medical opinions discussed above, all of which tend to 
indicate that the elevated cholesterol reading in service may 
have represented the onset of coronary artery disease.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.

After considering these medical opinions, therefore, and 
reviewing the evidence in its entirety, it appears that that 
there is at least an approximate balance of positive and 
negative evidence regarding the merits of this issue.  Thus, 
with reasonable doubt resolved in favor of the veteran, 
service connection is warranted for coronary artery disease.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

Entitlement to service connection for coronary artery disease 
is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


